






Reaffirmation and Assumption
June 30, 2015


BMO Harris Bank N.A.
111 West Monroe Street
Chicago, Illinois 60603
Ladies and Gentlemen:
Reference is made to that certain Loan Authorization Agreement dated as of April
28, 2015 but effective May 5, 2015 (the “Loan Agreement”), by and among FCStone,
LLC, an Iowa limited liability company (the “Existing Borrower”), and BMO Harris
Bank N.A. (the “Bank”). Reference is further made to the notes, documents,
certificates and other agreements listed on Schedule A attached hereto (the Loan
Agreement together with such notes, documents, certificates and other agreements
being referred to herein as the “Loan Documents”). Terms not defined herein
which are defined in the Loan Agreement shall have for the purposes hereof the
meaning provided therein.
The Existing Borrower has informed the Bank that it will be merged with and into
INTL FCStone Securities Inc., a Florida corporation (the “New Borrower”), with
the New Borrower surviving the merger (the “Merger”). Upon consummation of the
Merger, New Borrower will change its name to INTL FCStone Financial Inc. The New
Borrower has requested it be permitted to be a Borrower under the Loan Agreement
and the other Loan Documents upon consummation of the Merger as if the New
Borrower was an original signatory thereto, and the Bank has agreed to allow the
New Borrower to become the Borrower under the Loan Agreement and other Loan
Documents.
On the effective date of the Merger, the Existing Borrower shall transfer and
assign to the New Borrower, among other things, all of its rights, duties,
obligations and liabilities arising under the Loan Agreement and the other Loan
Documents and, by its signature below, the New Borrower hereby accepts,
reaffirms (including all grants of security interests under the Collateral
Documents) and assumes all of the Existing Borrower’s rights, duties,
obligations and liabilities arising under the Loan Agreement and the other Loan
Documents. Prior to the consummation of the Merger, all references in the Loan
Agreement and the other Loan Documents to the Borrower shall be deemed to refer
to the Existing Borrower and after consummation of the Merger, references to the
Borrower shall be deemed references to the New Borrower.
The New Borrower confirms that the representations and warranties set forth in
the Loan Agreement and the Loan Documents are true and correct in all material
respects as of the date hereof and on the effective date of the Merger as if
references to the Borrower therein is deemed references to the New Borrower. The
New Borrower agrees that it shall comply with each of the covenants set forth in
the Loan Agreement and the other Documents applicable to it as if it were an
original signatory thereto.
The New Borrower hereby further acknowledges and agrees that the Liens created
and provided for by the Loan Agreement and the other Loan Documents continue to
secure, among other things, the obligations arising under the Loan Agreement and
the other Loan Documents, and the rights and remedies of the Bank thereunder,
the obligations of the Borrower thereunder, and the Liens created and provided
for thereunder, remain in full force and effect and shall not be affected,
impaired or discharged as a result of the Merger.




--------------------------------------------------------------------------------




Nothing herein contained shall in any manner affect or impair the priority of
the liens and security interests created and provided for by the Loan Documents
as to the indebtedness which would be secured thereby prior to giving effect to
this Reaffirmation and Assumption.
The New Borrower acknowledges that this Reaffirmation and Assumption shall be
effective upon its execution and delivery of this Reaffirmation and Assumption
by the New Borrower to the Bank, and it shall not be necessary for the Bank, or
any of its Affiliates entitled to the benefits hereof, to execute this Agreement
or any other acceptance hereof. This Acknowledgment shall be construed in
accordance with and governed by the internal laws of the State of Illinois.
FCStone, LLC, as the Existing Borrower
By:
/s/ William J. Dunaway        

Name    William J. Dunaway
Title    CFO
    
INTL FCStone Securities Inc., as the New Borrower
By:
/s/ Sean O'Connor        

Name    Sean O'Connor    
Title    CEO
By:
/s/ Mark Paverman        

Name    Mark Paverman    
Title    CCO




Accepted and Agreement to by:
BMO Harris Bank N.A.
By:
/s/ Scott M. Ferris        

Name    Scott M. Ferris
Title    Managing Director










--------------------------------------------------------------------------------






Schedule A
The Loan Documents
1.
Demand Note dated April 28, 2015 from the Existing Borrower to the Bank in the
original principal amount of $50,000,000;

2.
Loan Authorization Agreement dated April 28, 2014 between the Existing Borrower
and the Bank;

3.
Side Agreement - CBOT Grains dated April 22, 2015 between the Existing Borrower
and the Chicago Mercantile Exchange (“CME”);

4.
Side Agreement - NYMEX Metals dated April 22, 2015 between the Existing Borrower
and the CME;

5.
Security Agreement re: CBOT Electronic Warehouse Receipts dated April 28, 2015
from the Existing Borrower to the Bank;

6.
Security Agreement re: NYMEX Electronic Warrants dated April 28, 2015 from the
Existing Borrower to the Bank;

7.
Pledged Recipients Custodial Agreement - CBOT Grains dated April 28, 2015 by and
among the Existing Borrower, the Bank and the CME; and

8.
Pledged Recipients Custodial Agreement - NYMEX Metals dated April 28, 2015 by
and among the Existing Borrower, the Bank and the CME.

 




